 



EXHIBIT 10.52
May 13, 2002
Mr. David L. Mochalski
Dear Mr. Mochalski:
I am pleased on behalf of En Pointe Technologies (“En Pointe” or “the Company”)
to submit to you the following offer of employment as a Area Director. This
agreement supercedes any and all previous employment agreements, with the key
points of as outlined below and in Attachments “A” through “D” which follow.

         
EFFECTIVE
DATE
  •   You will commence your employment with En Pointe on January 7, 2002
 
       
 
  •   Upon acceptance, this date will also serve as your hire date for benefit
and length-of-service purposes in accordance with applicable Company policies.
 
       
JOB DUTIES
  •   Continuing to report to the Senior Vice President-Sales or designee and
based out of En Pointe’s Corporate Office, you shall perform all the usual
duties of Area Director, including (but not limited to) those outlined in
ATTACHMENT “A” of this agreement.
 
       
COMPENSATION
  •   For this full-time, exempt position, you shall be compensated as outlined
in ATTACHMENT “B” of this agreement.
 
       
BENEFITS
  •   The Company will provide you with benefits pursuant to our regular Company
policies. A brief summary of the major benefits for which your position is
eligible appears as ATTACHMENT “C” of this agreement. For more information,
please refer to En Pointe Technologies’ Employee Handbook or contact Corporate
Human Resources.
 
       
GENERAL
PROVISIONS
  •   You agree to abide by all of the general provisions that govern this
agreement and are shown in ATTACHMENT “D” of this agreement.

Please finalize your acceptance of this agreement by initialing the bottom of
each page of this letter (including each page of Attachment A through D
inclusive) where indicated, as well as signing the “Acceptance Clause” at the
end of this letter. Return the signed letter within seven (7) days from the date
of this letter to: Robert D. Chilman, Vice President-Human Resources, En Pointe
Technologies, 100 North Sepulveda Blvd, 19th Floor, El Segundo, CA 90245.
It is understood and agreed that if En Pointe Technologies does not receive your
signed acceptance by the due date indicated above, this offer shall expire.
Please bring proof of your identity and your authorization to work in the United
States on your first day of employment and a voided personal check (to set up
direct payroll deposit to your personal checking account) on your first day of
employment.
Welcome to the En Pointe Technologies team! We look forward to working with you
to fulfill our mission of becoming the premiere provider of information
technology and technical services for corporate clientele.
Sincerely,
/s/ Robert D. Chilman
Robert D. Chilman
Vice President-Human Resources
ACCEPTANCE CLAUSE: My signature below indicates that I have read, understand and
accept the terms and conditions which have been outlined in this offer letter
and all of its Attachments A through D which follow.

     
Employee Signature:
  Date: 05/28/02
 
   
/S/ David L. Mochalski
   

 



--------------------------------------------------------------------------------



 



Mr. David L. Mochalski
May 13, 2002
Page 2
Attachments for Offer Letter of
David L. Mochalski
THE EMPLOYEE MUST READ AND INITIAL THE BOTTOM OF EACH PAGE
FOR ALL OF THE FOLLOWING ATTACHMENTS:

         
 
  ATTACHMENT A:   JOB DUTIES FOR AREA DIRECTOR
 
       
 
  ATTACHMENT B:   COMPENSATION
 
       
 
  ATTACHMENT C:   BENEFITS SUMMARY
 
       
 
  ATTACHMENT D:   GENERAL PROVISIONS

READ & AGREED (INITIALS):
DM:___ (EMPLOYEE)
RC:_____ (EN POINT TECHNOLOGIES)

 



--------------------------------------------------------------------------------



 



Mr. David L. Mochalski
May 13, 2002
Page 3
ATTACHMENT A: JOB DUITES FOR AREA DIRECTOR

     
OVERVIEW
  The position of Area Director achieves or exceeds assigned sales objectives in
a specific geographic market, industry territory or territories by coordinating
and directing the operation of assigned branches and personnel to ensure
efficiency and profitability. The Area Director shares responsibility for the
ability of the sales force in assigned branches to develop profitable new
customer accounts, maintain profitable existing customer accounts, and ensure
ongoing customer satisfaction through good service and follow-up.  
ESSENTIAL
RESPONSIBILITIES
  The essential responsibilities and activities described below are typical for
an incumbent in this job. This is not intended as an exhaustive list of tasks
performed; depending on organizational requirements, other duties may be
assigned.

  1.   Building a team to profitably support the company’s products and services
to customers in the territories associated with assigned branch offices and
markets. As of this writing, “assigned branch offices and markets” is defined to
mean the En Pointe Technologies’ sales organizations in the Boston, Denver,
Minneapolis (specifically those Minneapolis (specifically those Minnesota staff
not otherwise assigned to other Directors), New York, Portland, San Jose and
Seattle markets. For the purposes of calculating compensation under this
Agreement in markets reporting to multiple Directors, only those sales staff
assigned to you shall be recognized. (Any change in assigned branches or markets
must be in writing with the written pre-approval of the Senior Vice
President-Sales.)     2.   Managing the overall direction, coordination, and
evaluation of assigned Branch Offices and their related markets to achieve
financial targets.     3.   Assisting the Senior Vice President-Sales in
formulating and administering organization policies by performing the following
duties personally or through subordinate managers:

  3.1.   Participating in formulating and administering company policies and
developing long-range goals and objectives.     3.2.   Directing and
coordinating the activities of assigned Branch Offices for which responsibility
is delegated to further attainment of goals and objectives, such as:     3.3.  
Obtaining profitable sales at assigned Branch Offices and their associated
territories.     3.4.   Meeting or exceeding assigned quotas.     3.5.  
Developing accounts or territories of your assigned Branch Offices to realize
their full sales potential.     3.6.   Reviewing and analyzing activities,
costs, and operations of assigned Branch Offices to track their progress toward
stated goals and objectives.     3.7.   Conferring with the appropriate
Corporate Office and field personnel to review achievements and discuss required
changes in goals or objectives resulting from current status and conditions.

  4.   Carrying out supervisory responsibilities in accordance with the
organization’s policies and applicable laws; include interviewing, hiring, and
training employees; planning, assigning, and directing work; appraising
performance; rewarding and disciplining employees; addressing complaints and
resolving problems.     5.   Attending Company training, meetings or other
job-related activities as required.     6.   Preparing, maintaining and
submitting sales and call records or other job-related documentation (paper or
electronic) in an accurate and timely fashion. Includes performing accurate data
entry to En Pointe’s information system as appropriate.     7.   Maintaining and
utilizing job-related skills and knowledge, such as:

  7.1.   Professional presentation, selling, interpersonal and written/oral
communication skills;     7.2.   A thorough and current knowledge of the
company’s products, services, sales strategies and policies regarding pricing,
delivery installation and technical services offerings;     7.3.   A current
awareness of competitor current product offerings and pricing.

  8.   Conducting and managing business in accordance with the Company’s
policies and procedures; includes:

  8.1.   Maintaining a high standard of business and ethical conduct with our
customers, vendors and employees;     8.2.   Following workplace operating and
environmental, health and safety procedures and guidelines.

               
OTHER
RESPONSIBILITIES
    1.     Performing all of your work to your highest standards of skill,
competency and efficiency;
 
           
 
    2.     Devoting your full business time, attention and energy to En Pointe
exclusively (other than as specifically allowed in writing by En Pointe); and
 
           
 
    3.     Giving your best efforts and skill in the best interest of En Pointe.

READ & AGREED (INITIALS):
DM:___ (EMPLOYEE)
RC:_____ (EN POINT TECHNOLOGIES)

 



--------------------------------------------------------------------------------



 



Mr. David L. Mochalski
May 13, 2002
Page 4
ATTACHMENT B: COMPENSATION
TABLE 1 OF 6: CORE COMPENSATION
(En Pointe Technologies reserves the right to change, amend, modify or cancel
compensation terms as business conditions dictate.)

              Base Wage or Salary (*)       Bonus (*)  
•
  A base salary of five thousand and no cents ($5,000.00) per semi-monthly pay
period.   •   Employee shall be eligible for            quarterly bonus at the
sole discretion of the Company’s Chief Executive Officer (CEO) and Board of
Directors. Any quarterly bonus considered under this
•
  There are twenty-four (24) semi-monthly pay periods in a payroll year.      
Agreement shall be further subject to the condition that the Company’s
cumulative pre-tax net income is positive at time of bonus consideration. As
used in this Agreement, “pre-tax net income” shall mean positive pre-tax income
of the Company after including the accrued cost of any bonuses paid to Company
executives.
 
           
 
      •   The CEO may elect to waive (in writing) the aforementioned
profitability requirement for bonus in any given quarter; however, any waiver of
any requirements of this section, or the failure of any party to exercise any
right granted to it hereunder shall not operate or be construed as the waiver of
any subsequent breach by such other party nor the waiver of the right to
exercise any such right.
 
           
 
      •   If any bonus is declared or paid, it shall be subject to such
withholding as is required by law.

TABLE 2 OF 6: EXPENSE REIMBURSEMENT
 

  1)   You shall be reimbursed through Corporate Accounts Payable for those
reasonable and actual expenses incurred in the performance of your job duties as
outlined in Attachment “A” of this Agreement that are:

  a)   Approved in writing by your immediate manager prior to being incurred;
AND     b)   Are documented and submitted in accordance with applicable Company
policies and practices

  2)   Reimbursement applies to reasonable business airfare, lodging and
customer entertainment. There is NO reimbursement for cell phones or mileage.

TABLE 3 OF 6: PAYMENT SCHEDULE
Time schedule and other guidelines for payment of compensation are as follows:
 

                            1.     All employee wages, salaries, commission and
bonuses are paid through payroll.
 
                          2.     Designated paydays are the seventh (7th) day
and the twenty-third (23rd) day of each month.
 
                   
General
            2.1.     The payroll of the seventh (7th) pays wages, salaries and
draws for work performed between the sixteenth (16th) day through the last day
of the prior month. Example: Payday of July 7, 2000 pays wages, salaries and
draws for June 16, 2000 through June 30, 2000.
 
                   
 
            2.2.     The payroll of the twenty-third (23rd) pays wages, salaries
and draws for work performed between the first (1st) day through the fifteenth
(15th) day of the current month. Example: Payday of July 23, 2000 pays wages,
salaries and draws for July 1, 2000 through July 15, 2000. The payroll of the
twenty-third (23rd) pays also pays commissions as outlined below.
 
                    Direct Deposit     1.     You agree to have your paychecks
transmitted via Direct Deposit to your bank checking and/or savings account.

READ & AGREED (INITIALS):
DM:___ (EMPLOYEE)
RC:_____ (EN POINT TECHNOLOGIES)

 



--------------------------------------------------------------------------------



 



Mr. David L. Mochalski
May 13, 2002
Page 5
ATTACHMENT B: COMPENSATION (CONTINUED)
TABLE 4 OF 6: COMPENSATION RELATED BUSINESS DEFINITIONS (LISTED IN ALPHABETICAL
ORDER)
 

  1.   ADJUSTMENTS: Any Cost of Goods Sold that is not a PRODUCT COST or a
TRANSACTION COST. Adjustments can be positive or negative; the examples below
are references only and are not all-inclusive.

  1.1.   Examples of positive adjustments are rebates, properly approved load
reductions, and eligible price protection.     1.2.   Examples of negative
adjustments are chargebacks, such as for invoices over 74-days old; system
generated credits to customers; inbound & outbound freight; return product fees;
Account Executive expenses (including travel); special order charges; small
order charges; travel expenses for services technical labor; special
arrangements that are directly associated with a specific customer or project,
such as van rentals, leasing or purchasing.

  2.   BASE SALARY: A fixed dollar amount paid for all hours worked in a pay
period, regardless of how many hours or how few. If applicable, paid time off is
calculated against base salary only, not against total earnings.     3.  
BLENDED GROSS MARGIN: The GROSS MARGIN for all sales (hardware, services,
software) invoiced by an Account Executive under his or her unique identifying
sales ID numbers for a given period (sales month or sales quarter.)     4.  
COMMISSION: Percentage of GROSS MARGIN DOLLARS paid to Account Executives and/or
Customer Sales Representatives per En Pointe’s published Sales Plans guidelines.
All commissions are considered earned only when they are legitimately invoiced
through the appropriate company billing systems and delivered to the customer
and paid for by the customer.     5.   COST OF GOODS SOLD: The sum of all
PRODUCT COSTS, TRANSACTION COSTS and ADJUSTMENTS as defined by En Pointe in its
automated and manual systems; applicable to products or services sold to a
customer.     6.   DRAW: Compensation paid to an Account Executive as an advance
(i.e., loan) against future earned commission. All draws are paid at the
discretion of En Pointe Technologies; the standing expectation is that any
Account Executive who receives a draw will generate sufficient commissions to
cover their draw, regardless of whether the draw is guaranteed or recoverable.  
  7.   GROSS MARGIN: A percentage calculated by dividing GROSS MARGIN DOLLARS
(GMD) by sales for a given period (sales month or sales quarter). Example: If
GMD = $50,000 and sales = $500,000, then GROSS MARGIN = 10%.     8.   GROSS
MARGIN DOLLARS (GMD): The difference between the price En Pointe invoices its
customers for products and/or services (before any applicable sales tax) and En
Pointe’s COST OF GOODS SOLD. Example: If the customer invoice is for $1,000
(before tax) and the COST OF GOODS SOLD is $950, the GROSS MARGIN DOLLARS on the
order total $50. Also referred to as “Final Commissionable GMD” in the
commission statements that are issued monthly on the 23rd of each month.     9.
  PRODUCT COST: The amount as defined by En Pointe in its automated and manual
systems that applies to products or services sold to a customer, which is based
on PURCHASE PRICE plus mark-ups (mark ups may vary from product to product, item
to item, vendor to vendor, etc.)     10.   PURCHASE PRICE: The amount En Pointe
pays a vendor for a product or service.     11.   RAMP UP PERIOD: Up to the
first six (6) months of a new hire Account Executive’s employment; the time
allotted to build a book of business, (re)establish customer relations and
generate sufficient commissions to meet or exceed any draw paid within the ramp
up period. See En Pointe Technologies’ “Sales Plan” for related information.    
12.   REVENUE: The gross dollars paid by a customer to En Pointe for its
products and/or services.     13.   TRANSACTION COST: The costs as defined by En
Pointe for processes involved in selling products or services to customers.
TRANSACTION COSTS are costs in addition to En Pointe’s PRODUCT COSTS.

READ & AGREED (INITIALS):
DM:___ (EMPLOYEE)
RC:_____ (EN POINT TECHNOLOGIES)

 



--------------------------------------------------------------------------------



 



Mr. David L. Mochalski
May 13, 2002
Page 6
ATTACHMENT B: COMPENSATION (CONTINUED)
TABLE 5 OF 6: COMPENSATION RELATED BUSINESS PRACTICES
 
You agree to support and/or implement the following business practices terms and
conditions (see other portions of TABLES 1 THROUGH 6 of this Attachment “B” for
examples of other adjustments and related definitions):

  1.   ORDER ENTRY: You agree to ensure that the all of the orders you enter are
entered accurately into En Pointe’s information system as follows:

  1.1.   To the greatest extent possible, services should be entered under sales
orders which are separate from product sales orders.     1.2.   Services should
not be bundled in with product sales, except for those services SKUs which are
recognized by the Company as product, such as service packs and warranty
upgrades, or Services which are provided as part of a lease. All other
exceptions to the requirement of not bundling services requires the prior
written approval of either the Senior VP-Sales or the VP-Global Services.
Bundling of services as product in violation of the above guidelines is grounds
for corrective action, up to and including, termination of employment.

  2.   FEES: Fees for RMAs (return product) and Change Orders will be charged
per Company policy.     3.   FREIGHT COSTS: Actual freight charges from vendors
and carriers – either out of En Pointe Technologies’ Configuration Center or
elsewhere – will be charged against GMD as a cost of doing business
(cost-of-goods).     4.   CONFIGURATION COSTS: Configuration charges from En
Pointe Technologies Configuration Centers will be charged against GMD.     5.  
CHARGE BACK POLICIES:

  5.1.   CHARGEBACKS FOR UNPAID INVOICES: En Pointe Technologies reserves the
right to charge back the amount of commission on all unpaid invoices that are
outstanding more than seventy-four (74) days from invoice date.     5.2.  
CHARGEBACKS (FOR REASONS OTHER THAN UNPAID INVOICES): In the event that a draw
or commissions credited to an Account Executive is charged back, or in the event
that any funds are advanced to the Account Executive which are subsequently
discovered to be, or are deemed to be, unearned, the Account Executive shall be
liable for the return of said funds within ninety (90) days from the date that
monies are advanced or credited to him/her.

  6.   SPIFFS, VENDOR ADJUSTMENTS AND REBATES: At the discretion of the Company,
sales personnel – typically Account Executives and/or Customer Sales
Representatives may be eligible to participate in vendor incentive programs that
are designed to increase the sales rate of certain products. Said participation
shall be subject to the following guidelines:

  6.1.   The program must be approved by En Pointe Technologies prior to
employee participation.     6.2.   En Pointe Technologies reserves the right to
place a minimum gross margin requirement on the program to ensure profitable
transactions and, from time to time, the program may have a minimum qualifier
and a maximum payout (details are typically included in the program
announcement.) In the event that any minimum margin guidelines are not met, En
Pointe Technologies reserves the right to reverse any spiff and rebate payments,
with the funds reverting to the Company.     6.3.   Employee eligibility for,
and/or participation in, all spiffs, vendor adjustments and rebates ceases upon
termination of employment. In order to receive a vendor promotion or spiff, the
Account Executive must be an active employee of En Pointe Technologies at the
time of payment is made to En Pointe.

  7.   SALES SUPPORT CHARGES:

  7.1.   CSR: If an Account Executive has more than one (1) Customer Sales
Representative (CSR), then the full cost of the first CSR is borne by the
Company. For the second CSR and beyond, the Account Executive’s GMD shall be
charged on a monthly basis for the cost of salary plus benefits burden.     7.2.
  IAM: The Account Executive’s monthly product commission rate will be reduced
2.5% for each account supported by one or more IAM. Executives supported by
Inside Account Managers (IAMs) will be reduced 2.5%. Examples:

                                              EXAMPLE #1   EXAMPLE #2    
ACCOUNT A       ACCOUNT B   ACCOUNT A       ACCOUNT B
Account GMD for the month:
  $ 100,000         $ 40,000     $ 100,000         $ 40,000  
Number of Inside Account Managers (IAM’s) per Account:
    1           1       2           0  
Unadjusted Product Commission Rate:
    22.5 %         22.5 %     22.5 %         22.5 %
Less IAM Charge:
    - 2.5 %         - 2.5 %     - 5.0 %         - 0.0 %
Adjusted Product Commission Rate:
    20.0 %         20.0 %     17.5 %         22.5 %
Unadjusted Product Commission:
  $ 22,500         $ 9,000     $ 22,500         $ 9,000  
Adjusted Product Commission:
  $ 20,000         $ 8,000     $ 17,500         $ 9,000  
 
                                       
Total Commission Difference -$
          - $3,500                   - $5,000        
Total Commission Difference -%:
          - 2.5%                   - 3.6%        

  8.   SPECIAL ORDER CHARGE: Special orders for each item that is not available
through our EDI vendors will incur a markup determined by En Pointe
Technologies. Special orders are defined as products obtained from 3rd party
vendors. This transaction cost covers the additional business expense of
manually handling and processing these orders.

READ & AGREED (INITIALS):
DM:___ (EMPLOYEE)
RC:_____ (EN POINT TECHNOLOGIES)

 



--------------------------------------------------------------------------------



 



Mr. David L. Mochalski
May 13, 2002
Page 7
ATTACHMENT B: COMPENSATION (CONTINUED)
TABLE 6 OF 6: COMMISSIONS & EMPLOYMENT

  1.   WHEN COMMISSIONS ARE EARNED – Commissions are considered “earned” for pay
purposes under this Agreement under the following guidelines:

  1.1.   Commissions are deemed “earned” only for those En Pointe Technologies
products and services for which all of the following conditions have been met:

  1.1.1.   They had been legitimately invoiced through the appropriate company
billing systems; and     1.1.2.   Delivered to the customer; and     1.1.3.  
Paid for by the customer within seventy-four (74) days.

  1.2.   In accordance with the above, deferred revenue (i.e., revenue where the
customer pays in advance for products and services delivered over time) shall be
recognized for pay purposes under this agreement only to the extent that En
Pointe’s GAAP accounting practices allow it to recognize the cause associated
with said revenue. Example: customer pays $300,000 on January 1st for services
delivered from January 1st through March 31st at the rate of $100,000 per month.
On February 23rd – the payday for the calendar sales month of January – En
Pointe will pay the Account Executive for services revenue on $100,000 because
only one (1) month of services has been delivered at that point. The Account
Executive will not be paid on February 23rd against $300,000 in revenue, because
not all the services which go against the full $300,000 have been delivered.
Similarly, because all eligibility for commissions ceases when employment
terminates for any reason, an Account Executive will not be paid for any
deferred revenue which is recognized after the date of termination. (See Item 4
of this table below.)

  2.   COMMISSION PAYMENTS ARE ADVANCES — For commission calculation purposes,
all products and services invoiced to a customer within a given calendar month
may contribute towards that month’s commission calculation. However, any and all
commission payments made prior to En Pointe Technologies receiving payment from
a customer are considered advances on earnings. Although it is not required to
do so, En Pointe Technologies elects to advance commission earnings against the
payment schedules outlined in the Company’s Sales Plans and/or employment
agreements. Commissions are not considered earned unless all of the conditions
outlined in Item 1 above have been met.     3.   GRAY MARKET TRANSACTIONS — A
commission credited to you is subject to delay, modification or voiding if any
transaction is illegal, unethical or is a “gray market” transaction. A “gray
market” transaction is defined as sales to any entity or individual that resells
product purchased from En Pointe Technologies.     4.   COMMISSIONS AT
TERMINATION – In the event of termination of employment for any reason,
eligibility for any and all commissions under this Agreement ends on the date of
termination or last day of work, whichever is sooner. Eligibility for final
commission shall further be subject to the following guidelines:

  4.1.   No Advance – Upon termination of employment for any reason, there will
be no advance of (final) commission for any reason. Final commission shall be
calculated and paid upon receipt of funds from the customer, and as applicable,
be further subject to adjustments as outlined below.     4.2.   Post Termination
Adjustments - Any negative commissions and reversals generated for up to ninety
(90) days following the last day of active employment will be applied against
final commission payment(s). Any monies advanced in excess of earnings will be
recoverable from any wages or commissions due. The cost of any En Pointe
Technologies assets not returned to the company will also be deducted from final
commission earnings to the extent allowed by applicable employment law.     4.3.
  Eligibility – Eligibility for all product and services commission extends only
to those orders which have been invoiced up through the date of the Plan
participant’s termination or last day of work, whichever is sooner, and is
further subject to the contents of this TABLE 9, including (a) meeting all
conditions for being considered earned; (b) guidelines for payment against
deferred revenue and (c) any applicable adjustments and/or charge backs (such as
charge backs for invoices unpaid over 74 days, and/or chargeback as outlined in
the applicable portions of TABLES 6 through TABLE 9 of this Attachment “B”).

  5.   LEAVES OF ABSENCE

  5.1.   If a Plan participant departs on an approved medical leave of absence
for a full calendar month or more during the calendar year, this Plan is null
and void during the official leave period.     5.2.   (S)he will earn
compensation up to the date in which leave commences and then re-commencing as
of the date in which the individual returns from leave. Product or services
business that are invoiced during the leave period will not be counted towards
the participant’s compensation. For the purposes of calculating the employee’s
disability benefit while on an approved medical leave of absence, his/her
eligible wages will be adjusted accordingly by En Pointe Technologies’ Corporate
Human Resources Department.

  6.   DEATH OF EMPLOYEE

  6.1.   In the event of death of the employee covered by this agreement, the
spouse or other designated beneficiary will receive any unpaid wages and/or
commissions due on behalf of the employee.

READ & AGREED (INITIALS):
DM:___ (EMPLOYEE)
RC:_____ (EN POINT TECHNOLOGIES)

 



--------------------------------------------------------------------------------



 



Mr. David L. Mochalski
May 13, 2002
Page 8
ATTACHMENT C: BENEFITS SUMMARY
The following is a brief summary of the major benefits for which your position
is eligible against your original date of hire.
For more information, please refer to En Pointe Technologies’ Employee Handbook
or contact Corporate Human Resources.

                  Benefit   When Eligible       Summary Description       1st of
month following hire date.   •   Medical, dental & vision (partly paid for by
employee contributions); can be elected separately or in combination. Available
as either an HMO or indemnity (PPO) type plan (varies by state).
 
                Group Health       •   Life, Accidental Death & Dismemberment of
1x annual salary ($30K min / $200K max) or $55,200 for commission-only employees
(100% company paid).
 
                        •   Long-Term Disability Insurance (100% company paid).
 
                    1st of month following six (6) months of employment.   •  
Allows eligible employees to set aside money through payroll deduction on a
pre-tax basis to be reimbursed for:
 
                Section 125 Flexible Spending Account       •   Dependent child
care expenses (up to $5,000 per plan year); or
 
                        •   Eligible medical expenses which are not normally
reimbursed under their En Pointe’s or spouse’s coverage (up to $3,000 per plan
year).
 
                Employee Stock
Purchase Plan   First offering period after ninety (90) days of employment
(provided assigned work schedule is not less than 20 hours per week for 5 months
per calendar year).   •   Allows purchase of En Pointe Technologies stock at a
15% discount through voluntary payroll deduction in whole percentage increments
from 1% through 20%.
        •   Enter twice a year on designated offering periods that are
established at Company discretion.
 
                401(k) Plan   Start of first (1st) calendar quarter after
approximately six (6) months of continuous employment.   •   Employee Retirement
Savings Plan funded through pre-tax employee contributions (voluntary payroll
deduction).
 
                    As of date of hire.   Accrued each pay period, and usable as
accrued.         Years of   Accrued Per         Employment   Pay Period
 
                Vacation Time (*)       1 to 5   3.34 hours (equal to 80 hours a
year maximum)         5 and over   5.00 hours (equal to 120 hours a year
maximum)
 
                Sick Time (*)(**)   As of date of hire, on a calendar year
basis.   Calendar year benefit as follows:
1st Calendar Year (hire date through year-end): 40 hours
2nd Calendar Year onward: 40 hours

 
                Holidays (*) (**)   As of date of hire, on a calendar year
basis.   •   Eight and a half holidays: New Year’s Day, President’s Day,
Memorial Day, July 4th, Labor Day, Thanksgiving Day, Thanksgiving Friday,
half-day Christmas Eve, Christmas Day.
 
                Floating Holiday
(*) (**)   After 1 year of employment, then on an anniversary year basis
thereafter.   •   One day per anniversary year.
 
                    1st of month following 30 days of employment.   •   Allows
eligible En Pointe employees in locations without a State Disability Insurance
program to be covered by a short-term disability plan modeled on California SDI.
 
                Short-Term Disability
(Outside California)       •   This benefit is 100% company paid and is
automatically applied to eligible employees in applicable En Pointe locations;
no “enrollment” is necessary.
 
                Business Travel
Accident Insurance   1st of month following 30 days of employment.   •  
Coverage in the amount of $100,000. This benefit is 100% company paid.

 

(*)   Paid time calculated off of base wage or salary only.   (**)   Unused paid
time does not carry over and has no monetary value upon termination of
employment.

READ & AGREED (INITIALS):
DM:___ (EMPLOYEE)
RC: ____ (EN POINTE TECHNOLOGIES)

 



--------------------------------------------------------------------------------



 



Mr. David L. Mochalski
May 13, 2002
Page 9
ATTACHMENT D: GENERAL PROVISIONS
You understand and agree that this offer is subject to all of the following
general provisions A through L listed below:

             
A. Employment Status
    1.     Your employment with En Pointe Technologies is “at will,” which means
that it may be terminated for any reason, with or without cause or notice, at
any time by either you or the Company. The “at-will” nature of this employment
relationship is the complete statement of the relationship in that no other part
of this letter, or any other Company documents or oral or written statements
issued by any Company representative can vary the “at-will” nature of this
relationship. Similarly, neither the presence nor absence from time to time of
disciplinary procedures, such as warnings or probation, shall alter the
“at-will” nature of your employment relationship with En Pointe Technologies.
 
           
 
    1.     During your employment by En Pointe Technologies, you agree not to
act in any manner contrary to the best interests of the company, its parent,
subsidiary or affiliated companies, or its employees.
 
           
B. Business Conduct
    2.     During your employment by En Pointe, you will not (other than
specifically allowed in writing by En Pointe) engage in, or have any financial
interest in, or render any service in any capacity to any competitor, customer
or supplier of En Pointe, and forever thereafter, you will, upon demand (or
termination of your employment) immediately return all Company property and you
will not (other than specifically allowed in writing by En Pointe) solicit or
encourage a Company employee to work elsewhere or disclose or use any trade
secret or confidential information of En Pointe. You understand that the term
“trade secret” or “confidential information” means any formula, pattern,
compilation, program, device, method, technique or process and includes, without
limitation, all other information concerning En Pointe, any parent, any
subsidiary, any affiliate, any supplier or any customer (including, but not
limited to, information regarding the peculiarities, preferences and manner of
doing business) that is not generally known to the public or to other persons.
 
           
 
    3.     You also agree that your remedy at law for your breach of this
paragraph is inadequate and that En Pointe, in addition to any other remedy, can
seek appropriate injunctive relief from an appropriate California court or
arbitrator, at is election.
 
           
C. Company Policies
    1.     You will be subject to and you will adhere to all of En Pointe’s
policies which are generally applicable to En Pointe’s employees including but
not limited to, all policies relating to standards of conduct, conflicts of
interest and compliance with the Company’s rules and obligations. You represent
that you have no agreement with or obligations to anyone or anything that would
in any way conflict with any of your obligations contained in this agreement.
Further, you will immediately notify En Pointe in writing of any other
employment or work that you accept during your employment with En Pointe.
 
           
 
    1.     Although you are free to disclose the amount of your wages, you agree
not to disclose the other contents of this document or to disseminate any other
information about this document to any party with the exception of government
authorities or legal counsel. This obligation shall survive the execution of
this agreement and shall extend for a period of two (2) years from the date of
execution thereof.
 
           
D. Confidentiality
    2.     You acknowledge that you will receive from En Pointe Technologies
certain confidential trade information about En Pointe Technologies operations
including, but not limited to, customer identity, contractual terms, pricing and
sourcing information and business planning data. You agree not to disclose any
such confidential information to any entity or person during the course of your
employment. This obligation shall survive the execution of this agreement and
shall extend for a period of one (1) year from the date of execution thereof.
 
           
 
    3.     You agree that you will neither bring any proprietary documents from
your previous employer to En Pointe Technologies, nor will you breach any
contractual obligations you may with any previous employer regarding proprietary
information.
 
           
 
    4.     In cases where a question exists about the appropriateness of
information disclosure, you agree to obtain the prior approval of Corporate
Human Resources.
 
           
E. Conflict of Interest
    1.     You agree that during the course of your employment, you will not,
directly or indirectly, compete with En Pointe Technologies in any way, nor will
you act as an officer, director, employee, consultant, over five percent (5%)
shareholder, lender or agent of any entity which is engaged in any business in
which En Pointe Technologies is now engaged or in which En Pointe Technologies
becomes engaged during the term of your employment. Any apparent conflict of
interest must be disclosed to Corporate Human Resources for evaluation either at
time of employment or at the time that a conflict becomes known or suspected.

GENERAL PROVISIONS CONTINUED NEXT PAGE
READ & AGREED (INITIALS):
DM:___ (EMPLOYEE)
RC: ____ (EN POINTE TECHNOLOGIES)

 



--------------------------------------------------------------------------------



 



Mr. David L. Mochalski
May 13, 2002
Page 10
ATTACHMENT D: GENERAL PROVISIONS (CONTINUED)

                          You agree to adhere to the following Non-Compete
guidelines in the event that your employment is terminated by either you or En
Pointe for any reason:
 
                        Effective Period From Date of Termination      
Prohibited Action
 
                                    Engaging in “unfair competition.” “Unfair
competition” includes misleading advertising, use of En Pointe’s publicity in a
misleading manner, interfering with the business of En Pointe Technologies,
misuse of confidential information belonging to En Pointe Technologies, and
wrongful appropriation of any En Pointe Technologies trade secrets. Some
specific examples of unfair competition include:
 
                   
 
              •   Soliciting En Pointe Technologies’ clients or customers with
confidential information obtained from En Pointe Technologies.     Forever
Thereafter   •   Soliciting clients or customers from any trade secret list of
En Pointe Technologies customers.
F. Non-Compete Agreement
              •   Breach of an employment covenant not to use En Pointe’s trade
secrets to compete.
 
              •   Use of deceptive or unfair methods to induce En Pointe
Technologies’ employees to leave, thus rendering En Pointe Technologies unable
to operate its business.
 
              •   Divulging confidential matters or trade secrets to a
competitor after termination of employment.
 
                        90 Calendar Days (Not Applicable to Account Executives
Employed in California)   In the event that either you or En Pointe terminates
your employment at any time and/or for any reason, you agree that you shall not
lawfully compete with En Pointe Technologies in the state in which you were
employed. You further agree that you shall not contact, solicit or cause to be
contacted or solicited, by telephone, fax, letter, visit, mailer or any other
communication medium, any client of En Pointe Technologies with which you had
contact during your employment.
 
                        180 Calendar Days   You agree that neither you, your
employer, nor any related entity you may establish will, solicit or recruit any
current En Pointe Technologies employee either regular employment or a
consulting assignment for a period of one hundred and eighty (180) calendar days
following your termination from En Pointe Technologies for any reason.
 
                    G. Waiver     1.     Waiver by En Pointe Technologies of any
of its policies on any occasion shall not be deemed to be a waiver on any other
occasion.
 
                    H. Governing Law     1.     It is the intention of you and
En Pointe Technologies (“the parties”) that the validity and enforceability of
this Agreement, the construction of its terms and the interpretation if the
rights and duties of the parties shall be governed by, and construed in
accordance with, the internal substantive laws of the state in which you are
employed.
 
                          1.     This Agreement and any attachments supersede
any and all agreements, either oral or written, between the parties hereto with
respect to any employment by En Pointe Technologies in any manner whatsoever.
Each party to this Agreement acknowledges that no representations, inducements,
promises or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party which are not embodied herein, and that no
other agreement, statement or promise not contained in this Agreement shall be
valid or binding. I. Entire Agreement     2.     In addition, and without
derogation of the generality of the foregoing, it is specifically acknowledged
that there have been no assurances or promises of eventual ownership interest in
connection with the employment. Any modification of Attachment D of this
Agreement will be effective only if changes are agreed upon in writing and
signed by both parties. Modification of Attachments A-C of this Agreement may be
made prospectively and unilaterally by En Pointe Technologies at any time;
provided, that such modifications will be made in writing.
 
                    J. Partial Invalidity     1.     If any provision of this
Agreement, or portion thereof, is held by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions, or portions of
provisions, will nevertheless continue in full force without being impaired or
invalidated in any way.

GENERAL PROVISIONS CONTINUED NEXT PAGE
READ & AGREED (INITIALS):
DM:___ (EMPLOYEE)
RC: ____ (EN POINTE TECHNOLOGIES)

 



--------------------------------------------------------------------------------



 



Mr. David L. Mochalski
May 13, 2002
Page 11
ATTACHMENT D: GENERAL PROVISIONS (CONTINUED)

             
 
    1.     Arbitration shall be the exclusive remedy for any dispute arising out
of or related to the employer/employee relationship, including disputes
concerning or related to the termination of the employer/employee relationship,
and whether such disputes are based upon alleged violations of contract,
statute, constitutional or other common-law rights or obligations. Such
arbitration supplants, replaces and waives any right that the employee or the
Company may have to pursue any dispute, claim or controversy relating to
employment with, or as a result of the termination of employment from, the
Company (including claims for employment discrimination and harassment), in any
court, agency, tribunal or other forum, INCLUDING A CIVIL ACTION BEFORE ANY
JURY.
 
           
 
    2.     Except to the extent specifically modified herein, all arbitrations
under this policy shall be conducted in accordance with the JAMS/Endispute
Arbitration Rules and Procedures for Employment Disputes, and copies of the
Arbitration Rules shall be made available to employees upon request.
 
           
 
    3.     Subject to any remedy to which the prevailing party may be entitled
to under the law, in any arbitration conducted under this policy, each party
shall pay the fees of his or her own attorneys (if any), and shall share equally
the costs of the arbitration, including but not limited to, the fees of the
arbitrator and the costs of a court reporter for the hearing.
 
           
K. Dispute Resolution
    4.     The Arbitrator shall be empowered to award either party any remedy at
law or in equity that the prevailing party would otherwise have been entitled to
had the matter been litigated in court, including but not limited to, general,
special and punitive damages, and injunctive relief; provided, however, that the
authority to award any remedy is subject to whatever limitations, if any, exist
in the applicable law on such remedies. The arbitrator shall have no
jurisdiction to issue any award contrary to or inconsistent with law.
 
           
EMPLOYEE
ALSO
INITIALS
HERE:
    5.     In any arbitration conducted pursuant to this policy, either party
may request the presence of a court reporter for the hearing, the costs of which
shall be allocated as provided in paragraph 3 above. Following the evidentiary
portion of the hearing, either party shall have the right to prepare and file
with the arbitrator a post-hearing brief, not to exceed fifty (50) pages in
length. Any such brief shall be served on the arbitrator and the other party
within thirty (30) days of the close of the evidentiary portion of the hearing,
unless the parties agree to some other time period. Either party may also
request and shall be granted one extension of this time period not to exceed
fifteen (15) days. The arbitrator shall have the authority to grant other
extensions, or to increase the page limitation set forth above, upon the request
of any party for good cause shown.
 
           
 
    6.     Any disputes concerning the enforcement, scope, and/or applicability
of this policy shall in the first instance be determined by the arbitrator.
Should either the Company or an employee disregard this arbitration policy and
pursue an action subject hereto in any court or administrative agency, upon
application of the aggrieved party to a court of competent jurisdiction, the
court shall order the matter to arbitration and shall award the prevailing party
in any such hearing its reasonable costs and attorney’s fees incurred in
connection therewith.
 
           
 
    7.     Any arbitration conducted pursuant to this provision shall take place
in Los Angeles, California unless otherwise agreed to by the parties in writing.
 
           
 
    8.     Should any part of this dispute resolution procedure be declared by a
court of competent jurisdiction to be invalid, unlawful or otherwise
unenforceable, the remaining parts shall not be affected thereby, and the
parties shall arbitrate their dispute without reference to or reliance upon the
invalid, unlawful or unenforceable part of the agreement.
 
           
L. Legal Review EMPLOYEE ALSO INITIALS HERE:
    1.     You understand that you have the opportunity to have your legal
counsel review this Agreement prior to your signing it if you deem such review
to be necessary.

READ & AGREED (INITIALS):
DM:___ (EMPLOYEE)
RC: ____ (EN POINTE TECHNOLOGIES)

 